Title: From Benjamin Franklin to [William Alexander], 12 March 1778
From: Franklin, Benjamin
To: Alexander, William


This letter is interesting both for its sidelight on past history, the Stamp Act, and because it was the prelude to one more British effort to negotiate through Franklin. He is commenting on a passage in a pamphlet, which Alexander had passed on to him, by William Johnstone Pulteney. The author, a wealthy member of Parliament and Alexander’s correspondent and business associate, had been trying for a year and more to induce the government to approach Franklin. In December his offer to do so himself had been rejected, and in early March he went to Paris on his own initiative. Alexander probably furnished Franklin with the pamphlet to pave the way for a meeting of his two friends. It took place on or about the 15th. Peace might be had on equal terms, Franklin said, and he believed that the commissioners were empowered to treat. On the 19th Alexander wrote Pulteney, in the Doctor’s presence, that conciliation was still possible. This was enough for the would-be emissary, who hurried back to England to obtain official proposals. He presumably took with him the original of this letter, which he later said had been given him by a Gentleman in Paris.
 
Dear Sir,Passy March 12: 1778
In the pamphlets you were so kind as to lend me there is one important fact mis-stated apparently from the writer’s not having been furnished with good information, it is the transaction between Mr. Grenville and the Colonies wherein he understands that Mr. Grenville demanded of them a specific sum, that they refused to grant any thing, and that it was on their refusal only that he made the motion for the Stamp act. No one of these particulars is true. The fact was this.
Some time in the winter of 1763–4 Mr. Grenville called together the agents of the several colonies, and told them that he purposed to draw a revenue from America, and to that end his intention was to levy a stamp duty on the Colonies by act of parliament in the ensuing session, of which he thought it fit that they should be immediately acquainted, that they might have time to consider, and if any other duty equally productive would be more agreeable to them, they might let him know it. The Agents were therefore directed to write this to their respective Assemblies, and communicate to him the answers they should receive: the agents wrote accordingly.
I was a member in the Assembly of Pennsylvania, when this notification came to hand. The observations there made upon it were, that the ancient established and regular method of drawing aids from the Colonies was this. The occasion was always first considered by their sovereign in his privy council, by whose sage advice, he directed his secretary of state to write circular letters to the several Governors who were directed to lay them before their Assemblies. In those letters the occasion was explained for their satisfaction with gracious expressions of his majesty’s confidence in their known duty and affection, on which he relied that they would grant such sums as should be suitable to their abilities loyalty and zeal for his service. That the Colonies had always granted liberally on such requisitions, and so liberally during the late war, that the king sensible they had granted much more than their proportion, had recommended it to parliament five years successively to make them some compensation, and the parliament accordingly returned them £200.000 a year to be divided among them. That the proposition of taxing them in parliament was therefore both cruel and unjust. That by the constitution of the Colonies their business was with the King in matters of aid, they had nothing to do with any financier, nor he with them; nor were the agents the proper channels through which requisitions should be made; it was therefore improper for them to enter into any stipulation, or make any proposition to Mr. Grenville about laying taxes on their constituents by parliament, which had really no right at all to tax them, especially as the notice he had sent them did not appear to be by the King’s order and perhaps was without his knowledge; as the King when he would obtain any thing from them, always accompanied his requisition with good words, but this gentleman instead of a decent demand sent them a menace, that they should certainly be taxed, and only left them the choice of the manner. But all this notwithstanding they were so far from refusing to grant money that they resolved to the following purpose: “that they always had, so they also should think it their duty to grant aid to the crown, according to their abilities, whenever required of them in the usual constitutional manner.” I went soon after to England, and took with me an authentic copy of this resolution, which I presented to Mr. Grenville before he brought in the Stamp Act. I asserted in the House of Commons (Mr. Grenville being present) that I had done so, and he did not deny it. Other colonies made similar resolutions. And had Mr. Grenville instead of that act applied to the King in Council for such requisitional Letters to be circulated by the secretary of state, I am sure he would have obtained more money from the Colonies by their voluntary grants than he himself expected from his stamps. But he chose compulsion rather than persuasion, and would not receive from their good will what he thought he could obtain without it. And thus the Golden Bridge which the ingenious author thinks the Americans unwisely and unbecomingly refused to hold out to the minister and parliament, was actually held out to them, but they refused to walk over it. This is the true history of that transaction; and as it is probable there may be another edition of that excellent pamphlet, I wish this may be communicated to the candid author who I doubt not will correct that error. I am ever, with sincere esteem Dear Sir Your most obedient humble servant,
B Franklin
